Citation Nr: 1620964	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service form August 1954 to August 1956.  

This matter comes before the Board from a March 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and tinnitus.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the Veteran's claims are being granted and remanded herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist. 

II. Factual Background

In his 2011 claim, the Veteran reported that his tinnitus began in 1954 and that he had never received treatment for it.  He also reported that his hearing loss began in 1979 and that he had never sought treatment for it.  

The Veteran's service treatment records are silent regarding hearing loss.  On service entrance and discharge examination, there was 15/15 whispered voice testing, but no audiogram is of record.  The Veteran's military occupational specialty (MOS) was basic armor crewman has been rated as "highly probable" for in-service hazardous noise exposure.

On a VA examination in February 2012, the Veteran reported in-service exposure to noise from tanks but denied occupational or recreational noise exposure.  He reported his tinnitus was constant and that it began at least 25 years ago.  The diagnoses included tinnitus.  The examiner opined that the Veteran's tinnitus was as likely as a result of his military noise exposure.  For rationale, the examiner indicated that the Veteran reported that tinnitus began 25 years ago, that there was no specific incident to cause the tinnitus, and that there was no evidence of tinnitus in the service treatment records.  

In a February 2016 VA opinion report, the examiner stated that tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner first that the August 1954 induction examination and his June 1956 separation examination both included a whispered voice test, but that whispered voice testing was not considered an accurate test of hearing acuity.  The examiner noted that tinnitus is a subjective complaint and that no objective measure exists to verify the presence or absence of tinnitus; rather, etiology was typically inferred by patient history and a review of medical records.  The examiner indicated that a review of the claims file, as well as service medical records, revealed no record of complaint or treatment for tinnitus, and that at the VA examination in 2012, the Veteran reported the onset of tinnitus as 25 years prior, which was years after his 1956 separation from service.  The examiner noted it was widely accepted that noise-induced tinnitus occurred at the time of noise exposure and did not develop years later, and that per the Institute of Medicine (2006), "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  The examiner then opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

First, there is a current disability as the Veteran has provided competent lay evidence of ringing in his ears.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009) (noting that lay evidence may establish a diagnosis of a condition where the layperson is competent to identify the medical condition); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Second, there is in-service hazardous noise exposure due to the Veteran's MOS as basic armor.

Third, then, the issue is whether there is a nexus between the Veteran's tinnitus, and his in-service noise exposure.  In the Veteran's initial claim, he provided competent evidence that tinnitus began during service.  See Davidson, 581 F.3d. 1313; Charles, 16 Vet. App. at 374.  Although at the 2012 VA examination, he reported his tinnitus began 25 years prior, in an April 2016 submission, the Veteran's representative clarified that the Veteran answered too quickly and misspoke.  The Board accepts this statement, and resolves the benefit of the doubt in favor of the Veteran.  Accordingly, the Veteran has provided competent and credible lay evidence that his tinnitus began during service and has existed since that time.  

The Board notes that the VA examiner's opinion that tinnitus was not related to service was based upon a finding that it did not begin until 25 years previously.  As the Board has determined that is not the case, the opinion is of little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, and resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is warranted regarding the claim for hearing loss for a clarifying opinion as the Veteran has submitted additional information for the examiner to consider.  On a VA examination in February 2012, the examiner opined that the Veteran's hearing loss was less likely than not a result of military noise exposure.  For rationale, the examiner noted that the Veteran reported that hearing loss was first noticed 5 to 6 years ago, that there was no specific incident to cause the hearing loss, and that there were no audiograms noted in the Veteran's service medical records.  In a February 2016 VA addendum report, the examiner initially noted that the Veteran's August 1954 induction examination and his June 1956 separation examination both included a whispered voice test, but that whispered voice testing was not considered an accurate test of hearing acuity.  The examiner noted that at the February 2012 VA examination, the Veteran reported the onset of hearing loss occurred 5-6 years prior to that examination.  The examiner opined that because there was no evidence in the service medical records to support the Veteran's claim, due to the lack of a valid audiogram at separation, and because the Veteran did not provide a clear nexus between the onset of hearing loss and his military service, his hearing loss was deemed less likely than not caused by or a result of military noise exposure.  

But the Veteran has clarified via his representative in an April 2016 submission that his hearing loss worsened to the point of seeking medical attention at that point; his hearing loss had been present much longer.  Coupled with the lack of audiograms on discharge and his hazardous noise exposure during service, a full examination that elicits the Veteran's hearing loss history and provided an opinion based upon the relevant facts is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran a full history, to include when he began noticing diminished hearing.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  An explanation for all opinions expressed must be provided.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to conceded hazardous noise exposure.

The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


